     Case 8:20-cv-02268-DOC-DFM Document 2 Filed 12/02/20 Page 1 of 24 Page ID #:968



 1     NATHAN E. SHAFROTH (Bar No. 232505)
 2     COVINGTON & BURLING LLP
       Salesforce Tower, 415 Mission Street
 3     San Francisco, CA 94105-2533
 4     Telephone: + 1 (415) 591-6000
       Facsimile: + 1 (415) 591-6091
 5     nshafroth@cov.com
 6
       ANNA ENGH (pro hac vice forthcoming)
 7     COVINGTON & BURLING LLP
 8     One CityCenter, 850 Tenth Street, N.W.
       Washington, D.C. 20001
 9     Telephone: + 1 (202) 662-6000
10     Facsimile: + 1 (202) 662-6291
       aengh@cov.com
11

12     DAVID LUTTINGER (pro hac vice forthcoming)
       CLÉA P.M. LIQUARD (pro hac vice forthcoming)
13     COVINGTON & BURLING LLP
14     The New York Times Building, 620 Eighth Avenue
       New York, New York 10018
15     Telephone: + 1 (212) 841-1000
16     Facsimile: + 1 (212) 841-1010
       dluttinger@cov.com; cliquard@cov.com
17

18     Attorneys for Defendant Insured McKesson Corporation
19
                         UNITED STATES DISTRICT COURT
20                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
21
       ACE PROPERTY AND CASUALTY                     Civil Case No.: 8:20-cv-02268
22     INSURANCE COMPANY,
                                                     (Removal from the Superior Court of
23
                     Plaintiff,                      California for the County of Orange—
24                                                   Central Justice Center, Case No. 30-
             v.                                      2020-01168115-CU-IC-CXC)
25

26     MCKESSON CORPORATION;                         DEFENDANT MCKESSON
                                                     CORPORATION’S NOTICE OF
27

28
                  DEFENDANT MCKESSON CORPORATION’S NOTICE OF MOTION
                   AND MOTION TO TRANSFER VENUE / Case No: 8:20-cv-02268
     Case 8:20-cv-02268-DOC-DFM Document 2 Filed 12/02/20 Page 2 of 24 Page ID #:969



 1
                   and                             MOTION AND MOTION TO
 2                                                 TRANSFER VENUE
 3     AIU INSURANCE COMPANY; ARCH
       REINSURANCE LIMITED; ARGO RE                [Hearing date to be determined upon the
 4     LIMITED; ASPEN INSURANCE UK                 assignment of a judge or magistrate to
       LIMITED; CANOPIUS UNDERWRITING              this action]
 5
       BERMUDA LIMITED; ENDURANCE
 6                                                 Date: To Be Determined
       SPECIALTY INSURANCE LIMITED;
                                                   Time: To Be Determined
 7     GOLDEN STATE INSURANCE
                                                   Before: To Be Determined
       COMPANY LIMITED; GREAT LAKES
 8                                                 Courtroom: To Be Determined
       INSURANCE COMPANY SE;
 9     IRONSHORE SPECIALTY INSURANCE
       COMPANY; LEXINGTON INSURANCE
10     COMPANY; LIBERTY SPECIAL
11     MARKETS AGENCY; CERTAIN
       UNDERWRITERS AT LLOYD’S
12     LONDON, SUBSCRIBING TO POLICY
13     NO. B0509B0WCN1500017; CERTAIN
       UNDERWRITERS AT LLOYD’S
14     LONDON, SUBSCRIBING TO POLICY
15     NO. B0509BOWCN1600451; CERTAIN
       UNDERWRITERS AT LLOYD’S
16     LONDON, SUBSCRIBING TO POLICY
17     NO. B0509BOWCN1700408; CERTAIN
       UNDERWRITERS AT LLOYD’S
18     LONDON, SUBSCRIBING TO POLICY
19     NO. 509/DL554610; CERTAIN
       UNDERWRITERS AT LLOYD’S
20     LONDON, SUBSCRIBING TO POLICY
21     NO. B0509BOWCN1600450; CERTAIN
       UNDERWRITERS AT LLOYD’S
22
       LONDON, SUBSCRIBING TO POLICY
23     NO. B0509BOWCN1700419; MARKEL
       AMERICAN INSURANCE COMPANY;
24
       MUNICH REINSURANCE AMERICA,
25     INC.; NATIONAL FIRE & MARINE
       INSURANCE COMPANY; NATIONAL
26
       UNION FIRE INSURANCE COMPANY;
27

28              DEFENDANT MCKESSON CORPORATION’S NOTICE OF MOTION
                 AND MOTION TO TRANSFER VENUE / Case No: 8:20-cv-02268
     Case 8:20-cv-02268-DOC-DFM Document 2 Filed 12/02/20 Page 3 of 24 Page ID #:970



 1
       NORTH AMERICAN CAPACITY
 2     INSURANCE COMPANY; SWISS RE
 3     INTERNATIONAL SE; XL INSURANCE
       AMERICA, INC.; AND DOES 1-50,
 4

 5                 Defendants.

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28              DEFENDANT MCKESSON CORPORATION’S NOTICE OF MOTION
                 AND MOTION TO TRANSFER VENUE / Case No: 8:20-cv-02268
     Case 8:20-cv-02268-DOC-DFM Document 2 Filed 12/02/20 Page 4 of 24 Page ID #:971




 1
                                              TABLE OF CONTENTS
 2
       I.     BACKGROUND ............................................................................................ 3
 3
              A.       McKesson, a Corporation Previously Headquartered in
 4
                       Northern California, Is Named as a Defendant in Opioid
 5                     Litigation. ............................................................................................. 3
 6            B.       McKesson Seeks Coverage Under ACE’s Insurance Policies. ............ 4
 7
              C.       AIG Insurers Bring a Declaratory Action Against McKesson in
 8                     the Northern District of California. ...................................................... 4
 9            D.       ACE Subsequently Files a Substantially Identical Action
10                     Against McKesson in Orange County Superior Court......................... 5
11     II.    ARGUMENT .................................................................................................. 6
12            A.       The Court Should Transfer this Action to the Northern District
13                     Under 28 U.S.C. § 1404(a) and Need Not Decide Any Remand
                       Motion First. ......................................................................................... 7
14

15
              B.       This Action Could Have Been Brought in the Northern District
                       of California in the First Instance......................................................... 8
16
              C.       Transfer Would Serve the Interest of Justice. ...................................... 9
17

18
                       1.       The pendency of the First Filed Action weighs heavily in
                                favor of transfer........................................................................ 10
19
                       2.       The Northern District of California, where ACE’s
20
                                policies were issued, has more significant contacts with
21                              the causes of action and parties than this district. .................... 13
22                     3.       ACE’s choice of forum is not entitled to deference. ............... 15
23
       III.   CONCLUSION............................................................................................. 17
24

25

26

27                 DEFENDANT MCKESSON CORPORATION’S NOTICE OF MOTION
                    AND MOTION TO TRANSFER VENUE / Case No: 8:20-cv-02268
28
     Case 8:20-cv-02268-DOC-DFM Document 2 Filed 12/02/20 Page 5 of 24 Page ID #:972



 1                                               TABLE OF AUTHORITIES
 2
                                                                                                                           Page(s)
 3
       Cases
 4
       A. J. Indus., Inc. v. U.S. Dist. Ct. for Cent. Dist. of Cal.,
 5
          503 F.2d 384 (9th Cir. 1974) .................................................................................. 14, 16
 6
       AXIS Reins. Co. v. Northrop Grumman Corp.,
 7       2018 WL 3326670 (C.D. Cal. Mar. 27, 2018)....................................................... passim
 8
       United States ex rel. Beck v. Hexcel Corp.,
 9       2005 WL 8173629 (S.D. Cal. Apr. 18, 2005) .............................................................. 16
10     Burns v. Gerber Prods. Co.,
11       922 F. Supp. 2d 1168 (E.D. Wash. 2013) ..................................................................... 17
12     Carrera v. First Am. Home Buyers Prot. Co.,
         2012 WL 13012698 (C.D. Cal. Jan. 24, 2012) ....................................................... 12, 18
13

14     Commodity Futures Trading Comm’n v. Savage,
         611 F.2d 270 (9th Cir. 1979) ........................................................................................ 12
15
       Cont’l Grain Co. v. The Barge FBL-585,
16
         364 U.S. 19 (1960) ........................................................................................................ 18
17
       Core Litig. Tr. by & through Kravitz v. Apollo Glob. Mgmt., LLC,
18       2017 WL 3045919 (C.D. Cal. Apr. 5, 2017) ................................................................ 12
19
       DIRECTV, Inc. v. EQ Stuff, Inc.,
20       207 F. Supp. 2d 1077 (C.D. Cal. 2002) ........................................................................ 17
21     Efg Bank Ag, Cayman Branch V. Transamerica Life Ins. Co.,
22        2017 WL 2926022 (C.D. Cal. July 6, 2017)................................................................. 17
23     Gerson v. Logan River Acad.,
24
         2020 WL 473134 (C.D. Cal. Jan. 29, 2020) ................................................................. 19

25     Hatch v. Reliance Ins. Co.,
         758 F.2d 409 (9th Cir. 1985) ........................................................................................ 13
26

27
       Hawkins v. Gerber Prods. Co.,
         924 F. Supp. 2d 1208 (S.D. Cal. 2013)............................................................. 13, 15, 17
28

                         DEFENDANT MCKESSON CORPORATION’S NOTICE OF MOTION
                          AND MOTION TO TRANSFER VENUE / Case No: 8:20-cv-02268
     Case 8:20-cv-02268-DOC-DFM Document 2 Filed 12/02/20 Page 6 of 24 Page ID #:973



 1     Herman v. W. Union Co.,
 2       2017 WL 5643145 (C.D. Cal. Mar. 30, 2017).............................................................. 16

 3     Jones v. GNC Franchising, Inc.,
          211 F.3d 495 (9th Cir. 2000) .................................................................................. 14, 18
 4

 5     Liberty Ins. Underwriters, Inc. v. O & S Holdings,
          LLC, 2018 WL 4027014 (C.D. Cal. Aug. 15, 2018) .................................................... 19
 6
       Madani v. Shell Oil Co.,
 7
         2008 WL 268986 (N.D. Cal. Jan. 30, 2008) ................................................................. 14
 8
       Metz v. U.S. Life Ins. Co. in the City of N.Y.,
 9       674 F. Supp. 2d 1141 (C.D. Cal. 2009) .................................................................. 13, 20
10
       In re Nat’l Prescription Opiate Litig.,
11         290 F. Supp. 3d 1375, 1378-79 (J.P.M.L. 2017) ............................................................ 8
12     Pfeiffer v. Himax Techs., Inc.,
13        530 F. Supp. 2d 1121 (C.D. Cal. 2008) .................................................................. 20, 21
14     Pub. Emps’ Ret. Sys. of Miss. v. Stanley,
         605 F. Supp. 2d 1073 (C.D. Cal. 2009) ........................................................................ 12
15

16     Schott v. Ivy Asset Mgmt. Corp.,
          2010 WL 4117467 (N.D. Cal. Oct. 19, 2010) ........................................................ 15, 16
17

18
       Sinochem Int’l Co. v. Malaysia Int’l Shipping Corp.,
          549 U.S. 422 (2007) ...................................................................................................... 12
19
       Szegedy v. Keystone Food Prods., Inc.,
20        2009 WL 2767683 (C.D. Cal. Aug. 26, 2009) ............................................................. 17
21
       Teknekron Software Sys, Inc v. Cornell Univ.,
22        1993 WL 215024 (N.D. Cal. June 14, 1993) ................................................................ 18
23     Van Dusen v. Barrack,
24       376 U.S. 612 (1964) ...................................................................................................... 12
25     Statutes
26     28 U.S.C. § 1404(a) ............................................................................................. 6, 7, 12, 18
27

28

                         DEFENDANT MCKESSON CORPORATION’S NOTICE OF MOTION
                          AND MOTION TO TRANSFER VENUE / Case No: 8:20-cv-02268
     Case 8:20-cv-02268-DOC-DFM Document 2 Filed 12/02/20 Page 7 of 24 Page ID #:974



 1                          NOTICE OF MOTION AND MOTION
 2           TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
 3           NOTICE IS HEREBY GIVEN that on the next available hearing date on the
 4     motion calendar of the judge or magistrate who is assigned to this action, or as soon
 5     thereafter as counsel may be heard by the above-titled court, located at the United
 6     States District Court for the Central District of California, located at 411 West 4th
 7     Street, Santa Ana, CA, 92701, Defendant McKesson Corporation will and hereby
 8     does move the Court for an Order transferring this action to the United States District
 9     Court for the Northern District of California, pursuant to 28 U.S.C. § 1404(a). The
10     Motion is based on this Notice of Motion, the Memorandum of Points and
11     Authorities, the Declaration of Nathan E. Shafroth, the pleadings and papers on file
12     herein, and any evidence and argument presented to the Court in the event there is a
13     hearing.
14           Defendant McKesson Corporation respectfully requests an Order transferring
15     this case to the United States District Court for the Northern District of California.
16

17

18

19

20

21

22

23

24

25

26

27

28                                        1
                  DEFENDANT MCKESSON CORPORATION’S NOTICE OF MOTION
                   AND MOTION TO TRANSFER VENUE / Case No: 8:20-cv-02268
     Case 8:20-cv-02268-DOC-DFM Document 2 Filed 12/02/20 Page 8 of 24 Page ID #:975



 1                  MEMORANDUM OF POINTS AND AUTHORITIES
 2           Pursuant to 28 U.S.C. § 1404(a), Defendant McKesson Corporation
 3     (“McKesson”) respectfully moves the Court for an Order transferring this action to
 4     the United States District Court for the Northern District of California. The interest
 5     of justice warrants the immediate transfer of this action to the Northern District of
 6     California, which is the appropriate forum to decide the merits of this action and of
 7     any motion to remand that Plaintiff ACE Property and Casualty Insurance Company
 8     (“ACE”) may file.
 9           Crucially, this coverage dispute implicates virtually identical issues of fact
10     and law, and the same parties, as those involved in an earlier-filed declaratory action
11     brought by AIU Insurance Company and National Union Fire Insurance Company
12     of Pittsburgh, PA (together, “AIG”) against McKesson that is currently pending in
13     the Northern District of California (the “First Filed Action”). Like AIG before it,
14     ACE seeks declaratory relief regarding the scope of defense and indemnity insurance
15     coverage for opioid-related litigation, including a bellwether case currently pending
16     in the Northern District of California. And as ACE itself alleges in paragraph 12 of
17     its Complaint, the insurance policies that are the subject of its declaratory relief
18     action were issued to McKesson in San Francisco. Accordingly, transferring this
19     case so that it may be consolidated with the First Filed Action would promote
20     judicial economy, avoid inconsistent rulings, and conserve the parties’ resources.
21           By contrast, none of the parties reside in the Central District of California,
22     which has no connection to ACE’s claims. ACE’s choice of forum is entitled to no
23     deference, and any interest it might allege in litigating in this district is easily
24     outweighed by the “determinative” importance of judicial efficiency in the transfer
25     analysis. AXIS Reins. Co. v. Northrop Grumman Corp., 2018 WL 3326670, at *5
26     (C.D. Cal. Mar. 27, 2018). This Court should not reward ACE’s transparent forum-
27     shopping by allowing this lawsuit to proceed here, separately and in parallel with
28                                       2
                 DEFENDANT MCKESSON CORPORATION’S NOTICE OF MOTION
                  AND MOTION TO TRANSFER VENUE / Case No: 8:20-cv-02268
     Case 8:20-cv-02268-DOC-DFM Document 2 Filed 12/02/20 Page 9 of 24 Page ID #:976



 1     First Filed Action. This case could and should have originally been brought in the
 2     Northern District of California; for the interest of justice, it should be transferred
 3     there now.
 4     I.    BACKGROUND
 5           A.     McKesson, a Corporation Previously Headquartered in Northern
 6                  California, Is Named as a Defendant in Opioid Litigation.
 7           McKesson is a wholesale distributor of pharmaceuticals and medical supplies
 8     that is organized under the laws of Delaware and currently headquartered in Irving,
 9     Texas. Prior to relocating its corporate headquarters to Texas on April 1, 2019, and
10     in each year that ACE issued policies to it, McKesson had its principal place of
11     business in San Francisco, California.
12           Beginning in 2016, McKesson was named as a defendant in numerous
13     lawsuits filed by states, municipalities, Indian tribes, private hospitals, individuals
14     and other plaintiffs alleging that McKesson and other defendants had facilitated the
15     improper diversion of prescription opioids. On December 5, 2017, the Judicial Panel
16     on Multidistrict Litigation (“JPML”) formed MDL No. 2804 in the Northern District
17     of Ohio to coordinate the resolution of hundreds of opioid-related actions then
18     pending in federal court. See In re Nat’l Prescription Opiate Litig., 290 F. Supp. 3d
19     1375, 1378-79 (J.P.M.L. 2017).
20           In February 2020, the JPML remanded two cases from the MDL in the
21     Northern District of Ohio to other federal district courts to permit multiple
22     bellwether trials to be conducted in parallel. See JPML Dkt. No. 7033. One of these
23     cases was City and County of San Francisco v. Purdue Pharma L.P., et al., No. 3:18-
24     cv-07591-CRB (N.D. Cal.), which was assigned to Judge Charles Breyer in the
25     Northern District of California. McKesson is a defendant in the pending City of San
26     Francisco litigation.
27

28                                        3
                  DEFENDANT MCKESSON CORPORATION’S NOTICE OF MOTION
                   AND MOTION TO TRANSFER VENUE / Case No: 8:20-cv-02268
     Case 8:20-cv-02268-DOC-DFM Document 2 Filed 12/02/20 Page 10 of 24 Page ID #:977



 1           B.       McKesson Seeks Coverage Under ACE’s Insurance Policies.
 2           McKesson has sought coverage from ACE for defense and indemnity costs
 3     incurred by McKesson in connection with the nationwide opioid litigation under
 4     policies issued by ACE from 2009 until 2017. Each of those policies was issued to
 5     McKesson when it was headquartered in San Francisco, and was brokered by the
 6     San Francisco office of Marsh Risk & Insurance Services. Compl. ¶¶ 12, 19 & Ex.
 7     A – I (ACE policies listing San Francisco address for Marsh Risk & Insurance
 8     Services).
 9           McKesson has also notified other insurers of their obligations to provide
10     coverage for defense and indemnity costs under insurance policies covering some or
11     all of the periods at issue in opioid litigation pending nationwide.
12
             C.       AIG Insurers Bring a Declaratory Action Against McKesson in
13                    the Northern District of California.
14           On October 23, 2020, AIG brought the First Filed Action in the Northern
15     District of California, seeking a declaration that it was not obligated to defend or
16     indemnify McKesson in opioid litigation under umbrella liability insurance policies
17     issued between 1999 and 2009. See AIG Compl. (Attached as Exhibit 1 to the
18     Declaration of Nathan E. Shafroth (“Shafroth Decl.”)). Specifically, AIG alleges
19     that no coverage is owed under the AIG policies because: McKesson allegedly failed
20     to demonstrate that it had exhausted the self-insured retention(s); the underlying
21     opioid cases purportedly allege non-accidental conduct that does not stem from an
22     “occurrence” under California law; plaintiffs in the opioid litigation purportedly do
23     not seek recovery for damages arising out of “Bodily Injury”; McKesson allegedly
24     cannot show that the underlying plaintiffs’ asserted damages were caused by bodily
25     injuries during the covered policy periods; and McKesson allegedly had knowledge
26     of the bodily injuries prior to each policy period, or otherwise expected or intended
27     the bodily injury to occur. Id. ¶ 48.
28                                          4
                    DEFENDANT MCKESSON CORPORATION’S NOTICE OF MOTION
                     AND MOTION TO TRANSFER VENUE / Case No: 8:20-cv-02268
     Case 8:20-cv-02268-DOC-DFM Document 2 Filed 12/02/20 Page 11 of 24 Page ID #:978



 1           On November 6, 2020, McKesson filed an Answer and counterclaims against
 2     AIG in the First Filed Action, and a third party complaint against ACE. ACE was
 3     served with the third party complaint on November 11, 2020 and entered an
 4     appearance in the First Filed Action in the Northern District of California on
 5     November 25, 2020.
 6           D.     ACE Subsequently Files a Substantially Identical Action Against
 7                  McKesson in Orange County Superior Court.
 8           On November 2, 2020, ten days after AIG filed the First Filed Action, ACE
 9     brought the instant action against McKesson in the Superior Court for the State of
10     California, County of Orange, seeking substantially the same declaratory relief as
11     AIG seeks in the First Filed Action—that McKesson is not entitled to coverage for
12     defense and indemnity for opioid litigation under the ACE umbrella policies.
13           In a sham attempt to defeat diversity jurisdiction and manufacture a lawsuit
14     with the appearance of being “comprehensive,” ACE also named 21 other purported
15     insurers of McKesson as defendants, including the two AIG insurers, and purported
16     to seek a declaration of the rights and obligations of the other purported insurers to
17     provide coverage for opioid litigation under policies that were allegedly issued to
18     McKesson.
19           That gambit fails, however, because ACE fraudulently joined insurance
20     companies and/or managing general agents that did not issue relevant insurance
21     policies to McKesson. Moreover, nearly all of the insurers named by ACE that in
22     fact issued relevant coverage to McKesson issued policies with clauses mandating
23     arbitration in London, UK. Indeed, in a footnote to its complaint, ACE implicitly
24     acknowledged the meritless basis of joining these other purported insurers by
25     inviting them to request voluntary dismissal of the action against them. See Compl.
26     ¶ 16 n. 1. It is not surprising that within three weeks of filings its lawsuit, ACE had
27     already filed Requests for Dismissal of 13 of the insurer defendants. See Dkt. No.
28                                        5
                  DEFENDANT MCKESSON CORPORATION’S NOTICE OF MOTION
                   AND MOTION TO TRANSFER VENUE / Case No: 8:20-cv-02268
     Case 8:20-cv-02268-DOC-DFM Document 2 Filed 12/02/20 Page 12 of 24 Page ID #:979



 1     1-5 at pp. 9-60. Others of the few remaining insurer parties are likely to also request
 2     dismissal.
 3           As grounds for its requested relief against McKesson, ACE leveled allegations
 4     that were virtually identical to those presented in the complaint AIG filed in the First
 5     Filed Action. Compare Compl. ¶ 9 with Shafroth Decl., Ex. 1 ¶ 48. And although
 6     ACE makes a cursory allegation of McKesson’s connection to Orange County, see
 7     Compl. ¶ 12, ACE does not dispute that the policies underlying its claims were
 8     delivered to McKesson in San Francisco, where McKesson was headquartered when
 9     the policies were issued. Id. ¶ 12. Nor does ACE allege that any other party has any
10     particular connection to Orange County or this district.
11           On December 2, 2020, McKesson removed this action to this Court.
12     II.   ARGUMENT
13           The interest of justice weighs decisively in favor of immediately transferring
14     this action to the Northern District of California, where any remand motion that ACE
15     might file can be decided, and where the case should then proceed. This action
16     involves nearly identical claims, factual allegations, and requested relief as the First
17     Filed Action that is currently pending in the Northern District of California.
18     Consequently, transfer of this action would allow both lawsuits to be consolidated,
19     would promote judicial economy, conserve the parties’ and courts’ resources, and
20     prevent inconsistent judgments. Transfer is further warranted because the Northern
21     District has far more extensive contacts with the causes of action and the parties in
22     this case, a fact that ACE itself appears to concede by failing to identify any relevant
23     connection between its claims and this district. Finally, because none of the parties
24     reside in this district, the operative facts of this action did not occur in this district,
25     and this district has no unique interest in this coverage dispute or the underlying
26     opioid litigation, ACE’s choice of forum is not entitled to deference.
27

28                                          6
                    DEFENDANT MCKESSON CORPORATION’S NOTICE OF MOTION
                     AND MOTION TO TRANSFER VENUE / Case No: 8:20-cv-02268
     Case 8:20-cv-02268-DOC-DFM Document 2 Filed 12/02/20 Page 13 of 24 Page ID #:980



 1           A.     The Court Should Transfer this Action to the Northern District
 2                  Under 28 U.S.C. § 1404(a) and Need Not Decide Any Remand
                    Motion First.
 3
             Section 1404(a) of Title 28 provides that “[f]or the convenience of parties and
 4
       witnesses, in the interest of justice, a district court may transfer any civil action to
 5
       any other district or division where it might have been brought.” 28 U.S.C. § 1404(a).
 6
       Under Section 1404(a), “transfer is available ‘upon a lesser showing of
 7
       inconvenience’ than that required for a [f]orum non conveniens dismissal.”
 8
       Commodity Futures Trading Comm’n v. Savage, 611 F.2d 270, 279 (9th Cir. 1979)
 9
       (citation omitted). Courts thus have broad discretion to order transfer “to prevent
10
       the waste of time, energy and money and to protect litigants, witnesses and the public
11
       against unnecessary inconvenience and expense.” Van Dusen v. Barrack, 376 U.S.
12
       612, 616 (1964) (internal quotations and citations omitted).
13
             Exercising this discretion, a district court may properly rule on a transfer
14
       motion without deciding the merits of subject matter jurisdiction. Pub. Emps’ Ret.
15
       Sys. of Miss. v. Stanley, 605 F. Supp. 2d 1073, 1075 (C.D. Cal. 2009) (noting that
16
       “jurisdiction and removal under the related-to provisions need not be addressed
17
       before transfer”). This is because “[a] decision to transfer for inconvenient forum is
18
       not a decision on the merits and therefore does not require a finding of jurisdiction.”
19
       Id. (citing Sinochem Int’l Co. v. Malaysia Int’l Shipping Corp., 549 U.S. 422, 431
20
       (2007)). Accordingly, courts routinely grant motions to transfer while deferring
21
       consideration of a pending remand motion to permit the transferee court to rule on
22
       the merits of jurisdiction. Core Litig. Tr. by & through Kravitz v. Apollo Glob.
23
       Mgmt., LLC, 2017 WL 3045919, at *3 (C.D. Cal. Apr. 5, 2017) (transferring action
24
       to another federal district court and deferring ruling on motion to remand); Carrera
25
       v. First Am. Home Buyers Prot. Co., 2012 WL 13012698, at *6 (C.D. Cal. Jan. 24,
26
       2012) (same); Stanley, 605 F. Supp. 2d at 1075 (same).
27

28                                        7
                  DEFENDANT MCKESSON CORPORATION’S NOTICE OF MOTION
                   AND MOTION TO TRANSFER VENUE / Case No: 8:20-cv-02268
     Case 8:20-cv-02268-DOC-DFM Document 2 Filed 12/02/20 Page 14 of 24 Page ID #:981



 1            In deciding whether to grant a motion to transfer, courts take a two-step
 2     approach. Metz v. U.S. Life Ins. Co. in the City of N.Y., 674 F. Supp. 2d 1141, 1145
 3     (C.D. Cal. 2009). First, the moving party “must establish that the matter ‘might have
 4     been brought’ in the district to which transfer is sought.” Id. Second, courts will
 5     consider whether transfer would serve “the convenience of the parties”;
 6     “the convenience of the witnesses”; and “the interest of justice.” Id.; accord Hatch
 7     v. Reliance Ins. Co., 758 F.2d 409, 414 (9th Cir. 1985).
 8            Both requirements for transfer are easily satisfied. There is no legitimate
 9     dispute that this action could have been brought in the Northern District of California
10     in the first instance. The interest of justice, which is of overriding importance here,
11     requires this case to be transferred so that it can be formally related to and
12     coordinated with the First Filed Action.
13            B.     This Action Could Have Been Brought in the Northern District of
14                   California in the First Instance.
15            ACE could have filed this declaratory action in the Northern District of
16     California because McKesson still maintains a presence in and around San
17     Francisco, where it was headquartered for many years up until 2019. Hawkins v.
18     Gerber Prods. Co., 924 F. Supp. 2d 1208, 1213 (S.D. Cal. 2013) (holding that
19     “venue is proper for corporations in any district in which a court has personal
20     jurisdiction over that corporation”). Furthermore, ACE and the other defendant
21     insurers issued insurance policies to McKesson at the company’s then-headquarters
22     in San Francisco, within the Northern District of California. AXIS Reins. Co., 2018
23     WL 3326670, at *4 (venue was proper in the Central District of California, because
24     plaintiff insurer’s claim for declaratory relief “concern[ed] [the insurer’s] 2006
25     policy, which was issued . . . while [the insured’s] principal place of business was
26     located in the Central District of California”). Accordingly, the first requirement for
27     transfer is satisfied.
28                                         8
                   DEFENDANT MCKESSON CORPORATION’S NOTICE OF MOTION
                    AND MOTION TO TRANSFER VENUE / Case No: 8:20-cv-02268
     Case 8:20-cv-02268-DOC-DFM Document 2 Filed 12/02/20 Page 15 of 24 Page ID #:982



 1            C.     Transfer Would Serve the Interest of Justice.
 2            “The question of which forum will better serve the interest of justice is of
 3     predominant importance on the question of transfer, and the factors involving
 4     convenience of parties and witnesses are in fact subordinate.” Madani v. Shell Oil
 5     Co., 2008 WL 268986, at *2 (N.D. Cal. Jan. 30, 2008) (emphasis added); AXIS
 6     Reins. Co., 2018 WL 3326670, at *4 (“The interest of justice factor may be
 7     determinative even if the convenience of the parties and witnesses might call for a
 8     different result.”).
 9            Critical here, “the pendency of an action in another district is important
10     because of the positive effects it might have in possible consolidation of discovery
11     and convenience to witnesses and parties.” A. J. Indus., Inc. v. U.S. Dist. Ct. for
12     Cent. Dist. of Cal., 503 F.2d 384, 389 (9th Cir. 1974). In addition, courts consider
13     a number of factors in determining whether the interest of justice will be served by
14     transfer, including “the contacts relating to the plaintiff’s cause of action in the
15     chosen forum”; “the respective parties’ contacts with the forum”; and the “the
16     plaintiff’s choice of forum,” among others. Jones v. GNC Franchising, Inc., 211
17     F.3d 495, 498–99 (9th Cir. 2000). 1 Each of these factors favors transfer in this case.
18

19

20
       1
         Specifically, courts consider: “(1) the location where the relevant agreements
       were negotiated and executed, (2) the state that is most familiar with the governing
21     law, (3) the plaintiff’s choice of forum, (4) the respective parties’ contacts with the
22     forum, (5) the contacts relating to the plaintiff’s cause of action in the chosen
       forum, (6) the differences in the costs of litigation in the two forums, (7) the
23     availability of compulsory process to compel attendance of unwilling non-party
24     witnesses, and (8) the ease of access to sources of proof.” Jones, 211 F.3d at 498-
       99. In addition, courts consider “the presence of a forum selection clause” and
25     “the relevant public policy of the forum state” in the transfer analysis. Id. Because
26     the parties do not dispute that California law controls in this coverage dispute, or
       that venue is proper in California, this Court should look to the other factors in
27     deciding whether transfer would serve the interest of justice.
28                                         9
                   DEFENDANT MCKESSON CORPORATION’S NOTICE OF MOTION
                    AND MOTION TO TRANSFER VENUE / Case No: 8:20-cv-02268
     Case 8:20-cv-02268-DOC-DFM Document 2 Filed 12/02/20 Page 16 of 24 Page ID #:983



 1                  1.       The pendency of the First Filed Action weighs heavily in
 2                           favor of transfer.

 3
              “The presence of related litigation in another venue weighs heavily in favor

 4
       of transfer.” Schott v. Ivy Asset Mgmt. Corp., 2010 WL 4117467, at *5 (N.D. Cal.

 5
       Oct. 19, 2010); accord Hawkins, 924 F. Supp. 2d at 1208.                       Indeed,

 6
       “the judicial economy factor ‘is the most important factor of all’” to the interest of

 7
       justice, because “district courts have a strong interest in consolidating cases and

 8
       avoiding multiplicity of litigation resulting from a single transaction or event.” AXIS

 9
       Reins. Co., 2018 WL 3326670, at *5 (emphasis added). Here, the interest of justice

10
       compels transfer so that this case can be consolidated with the First Filed Action,

11
       which will promote judicial efficiency, avoid inconsistent rulings, and conserve the

12
       parties’ resources.

13
             Significantly, ACE’s factual allegations, legal claims, and requested relief

14
       against McKesson are all but indistinguishable from those brought by AIG in the

15
       First Filed Action. In both cases, umbrella insurers seek a declaration that they

16
       “ha[ve] no duty to defend or indemnify McKesson in any of the Opioid Lawsuits”

17
       under occurrence-based umbrella liability policies that cover damages arising out of

18
       bodily injuries sustained over the policy period. Compl. ¶ 10; see also Shafroth

19
       Decl., Ex. 1 ¶ 9. Both ACE and AIG contend that the underlying opioid cases allege

20
       non-accidental conduct that did not stem from an “occurrence” under California law;

21
       that plaintiffs in the opioid litigation do not seek recovery for damages arising out

22
       of “bodily injury”; that McKesson allegedly cannot show that the underlying

23
       plaintiffs’ damages were caused by bodily injuries during the relevant policy

24
       periods; and that McKesson allegedly knew, expected, or intended the bodily injury

25
       to occur. Compare Compl. ¶¶ 9, 22-25, with Shafroth Decl., Ex. 1 ¶¶ 45-48. And

26
       both ACE and AIG’s overlapping claims rest on “the same general nucleus of factual

27
       allegations.” Schott, 2010 WL 4117467, at *5. For instance, each complaint cites

28                                      10
                 DEFENDANT MCKESSON CORPORATION’S NOTICE OF MOTION
                  AND MOTION TO TRANSFER VENUE / Case No: 8:20-cv-02268
     Case 8:20-cv-02268-DOC-DFM Document 2 Filed 12/02/20 Page 17 of 24 Page ID #:984



 1     the same publicly available DEA and DOJ documents to allege that McKesson was
 2     warned (and thus purportedly knew) of the risks associated with selling prescription
 3     opioids to online pharmacies in 2006. Compare Compl. ¶¶ 30-31, with Shafroth
 4     Decl., Ex. 1 ¶¶ 21-22. Because “the factual allegations asserted in [these two]
 5     actions are identical and there is significant overlap between the causes of action
 6     alleged, the feasibility of consolidation . . . weighs in favor of the cases being brought
 7     in the same district.” Herman v. W. Union Co., 2017 WL 5643145, at *2 (C.D. Cal.
 8     Mar. 30, 2017).
 9           Moreover, the fact that both lawsuits are at a similarly early stage of litigation
10     means that consolidation in the Northern District of California would yield greater
11     efficiencies in terms of the judicial and party resources conserved. Id. (consolidation
12     of related cases was sufficiently feasible to warrant transfer where three actions were
13     filed within one month period, involving the same causes of action based on similar
14     factual allegations). Even if there is any doubt as to whether the two cases will
15     ultimately be consolidated, the possibility that this action could be consolidated with
16     the First Filed Action counsels in favor of transfer. See A. J. Indus., Inc., 503 F.2d
17     at 389.
18           Similarly, transfer would promote judicial economy by “allow[ing] for
19     significant coordination of discovery and other litigation activity” to “reduce costs,
20     in time and money, for the parties, witnesses, and the court.” Schott, 2010 WL
21     4117467, at *6 (existence of similar class action pending in Southern District of New
22     York weighed heavily in favor of transfer, despite the “great inconvenience” that
23     plaintiff would endure). Due to the “extensive common legal and factual issues” in
24     this lawsuit and the First Filed Action, “presentation of the overlapping claims to
25     one judge will . . . result in judicial economy in furtherance of the interests of
26     justice.” United States ex rel. Beck v. Hexcel Corp., 2005 WL 8173629, at *4 (S.D.
27     Cal. Apr. 18, 2005). For instance, both this lawsuit and the First Filed Action dispute
28                                      11
                 DEFENDANT MCKESSON CORPORATION’S NOTICE OF MOTION
                  AND MOTION TO TRANSFER VENUE / Case No: 8:20-cv-02268
     Case 8:20-cv-02268-DOC-DFM Document 2 Filed 12/02/20 Page 18 of 24 Page ID #:985



 1     whether the underlying plaintiffs in opioid lawsuits seek damages because of bodily
 2     injury that occurred during the relevant policy periods. The questions of law and
 3     fact common to the two lawsuits easily outweigh whatever minor differences—if
 4     any—there may between AIG and ACE’s legal theories, or the parties named in the
 5     cases. See Szegedy v. Keystone Food Prods., Inc., 2009 WL 2767683, at *6 (C.D.
 6     Cal. Aug. 26, 2009) (“interests of judicial economy weigh[ed] strongly in favor of
 7     transfer” to permit court to rule on motion to dismiss claims “involv[ing] some
 8     different legal theories compared to the instant action” but “similar, if not identical,
 9     facts and issues”).
10           In the same vein, transfer would avoid burdening McKesson and AIG, both
11     of which are defendants in ACE’s lawsuit, with the costs of simultaneously litigating
12     substantively identical actions in two separate forums. Where, as here, a related case
13     is currently proceeding in the transferee forum, “the Court cannot simply weigh the
14     benefits and costs of [one forum] versus [another];” rather, it must decide “whether
15     this suit should be consolidated” in the transferee forum, or “whether it should
16     proceed simultaneously . . . and separately” in this district. Hawkins, 924 F. Supp.
17     2d at 1213. Because the First Filed Action will proceed regardless of whether this
18     case is transferred, denying this motion could substantially increase, if not double
19     the costs of litigation for both McKesson and AIG by subjecting them to duplicative
20     litigation in two forums. See Burns v. Gerber Prods. Co., 922 F. Supp. 2d 1168,
21     1172–73 (E.D. Wash. 2013). Conversely, transfer to the Northern District of
22     California would conserve party resources without unduly “shift[ing] the costs of
23     litigation” to ACE or other insurers, as none of them appear to maintain any
24     substantial presence in the Central District of California. DIRECTV, Inc. v. EQ Stuff,
25     Inc., 207 F. Supp. 2d 1077, 1084 (C.D. Cal. 2002).
26           Finally, “trying both actions in the same district before the same judge will
27     better serve justice by limiting the possibility of inconsistent rulings.” Efg Bank Ag,
28                                      12
                 DEFENDANT MCKESSON CORPORATION’S NOTICE OF MOTION
                  AND MOTION TO TRANSFER VENUE / Case No: 8:20-cv-02268
     Case 8:20-cv-02268-DOC-DFM Document 2 Filed 12/02/20 Page 19 of 24 Page ID #:986



 1     Cayman Branch V. Transamerica Life Ins. Co., 2017 WL 2926022, at *4 (C.D. Cal.
 2     July 6, 2017). The need to consolidate these cases is particularly acute given that
 3     ACE has also sought a declaration construing the scope of coverage for opioid
 4     litigation under policies that AIG issued to McKesson, Compl. ¶ 54, creating the
 5     possibility that two federal courts will issue dueling interpretations of the same exact
 6     contracts. Transferring this case to the Northern District of California will prevent
 7     conflicting rulings on discovery and dispositive motions regarding the nearly
 8     identical factual allegations and causes of action shared by the two coverage actions.
 9     “Transfer is appropriate based on these facts alone.” Carrera, 2012 WL 13012698,
10     at *5-6 (judicial economy weighed “heavily” in favor of transfer where there was
11     “substantial overlap” in the factual and legal issues presented in two putative class
12     actions, the “gravamen” of which were that “unfair business practices deprived
13     [their] customers of the benefits of their home warranty contracts”). To permit both
14     coverage actions to proceed simultaneously and in parallel in both the Northern and
15     Central Districts of California would “lead[] to the wastefulness of time, energy and
16     money that § 1404(a) was designed to prevent.” Cont’l Grain Co. v. The Barge
17     FBL-585, 364 U.S. 19, 26 (1960).
18                  2.     The Northern District of California, where ACE’s policies
19                         were issued, has more significant contacts with the causes of
                           action and parties than this district.
20
             “[T]he contacts relating to the plaintiff’s cause of action in the chosen forum”
21
       and “the respective parties’ contacts with the forum” both favor transfer to the
22
       Northern District of California. Jones, 211 F.3d at 498.
23
             First, the Northern District of California is the “center of gravity” for ACE’s
24
       causes of action. Teknekron Software Sys, Inc v. Cornell Univ., 1993 WL 215024,
25
       at *7 (N.D. Cal. June 14, 1993). As ACE does not deny, all of the insurance policies
26
       under which ACE seeks a coverage determination were issued to McKesson at its
27

28                                      13
                 DEFENDANT MCKESSON CORPORATION’S NOTICE OF MOTION
                  AND MOTION TO TRANSFER VENUE / Case No: 8:20-cv-02268
     Case 8:20-cv-02268-DOC-DFM Document 2 Filed 12/02/20 Page 20 of 24 Page ID #:987



 1     then-headquarters in San Francisco, by insurance brokers operating out of San
 2     Francisco. See Compl. ¶ 12; supra Part I.B. Because “the disputed factual and legal
 3     issues in this suit, as alleged in the Complaint, primarily concern the scope of
 4     coverage under the Polic[ies],” which were “negotiated and delivered” in the
 5     Northern District of California, “the parties’ contacts with [the Northern District] are
 6     thus more significant in relation to this suit than contacts with [this district].” Liberty
 7     Ins. Underwriters, Inc. v. O & S Holdings, LLC, 2018 WL 4027014, at *2 (C.D. Cal.
 8     Aug. 15, 2018) (transfer to Florida federal district court was warranted in coverage
 9     action where policy was executed in Florida, even though underlying action was
10     filed in California); see also AXIS Reins. Co., 2018 WL 3326670, at *7 (fact that
11     “[the insured’s] insurance policies were issued in California while [its] principal
12     place of business was in California” weighed against transfer to venue outside of
13     California).
14           Second, by contrast, neither ACE nor any of the other insurers that remain
15     party to this suit, including AIG, is incorporated in or has its principal place of
16     business in California, much less this district. Compl. ¶¶ 14-16. And although ACE
17     and the other insurers sell insurance throughout the state of California, id. ¶¶ 11, 15-
18     16, ACE does not identify any particular contacts with Orange County or the Central
19     District of California that would warrant denying the transfer motion. ACE’s
20     generalized allegation that McKesson has “significant operations” in Orange
21     County, Compl. ¶ 2, is based on nothing other than the self-evident fact that
22     McKesson “derives economic benefit from activities in California,” and should be
23     assigned little weight. Gerson v. Logan River Acad., 2020 WL 473134, at *3 (C.D.
24     Cal. Jan. 29, 2020) (plaintiff’s generalized allegation that Utah-based private
25     academy “advertises in California through the internet, brochures, pamphlets and
26     other printed materials about its facility,” and “derives economic benefit from
27     activities in California” showed only a “limited” connection with California).
28                                      14
                 DEFENDANT MCKESSON CORPORATION’S NOTICE OF MOTION
                  AND MOTION TO TRANSFER VENUE / Case No: 8:20-cv-02268
     Case 8:20-cv-02268-DOC-DFM Document 2 Filed 12/02/20 Page 21 of 24 Page ID #:988



 1                  3.     ACE’s choice of forum is not entitled to deference.
 2           While a plaintiff’s chosen forum is usually entitled to some weight,
 3     “[d]eference to the plaintiff’s choice of venue is [] diminished if the moving party
 4     establishes,” among other things, that (i) “the operative facts have not occurred
 5     within the forum;” (ii) “the forum has no particular interest in the parties or subject
 6     matter;” (iii) “the forum is not the primary residence of either the plaintiff or
 7     defendant;” or (iv) “the subject matter of the litigation is not substantially connected
 8     to the forum.” Metz, 674 F. Supp. 2d at 1146. Each of these factors weighs against
 9     ACE’s chosen forum, and in favor of transfer to the Northern District of California.
10           First, “the operative facts of this action did not primarily occur in [this]
11     district.” Pfeiffer v. Himax Techs., Inc., 530 F. Supp. 2d 1121, 1124 (C.D. Cal. 2008)
12     (emphasis added). Given that the crux of this dispute concerns the interpretation of
13     insurance policies that were issued in San Francisco, Compl. ¶ 12, the operative facts
14     giving rise to this action occurred in the Northern District of California, and not this
15     district. See AXIS Reins. Co., 2018 WL 3326670, at *4 (finding that “a substantial
16     part of the events giving rise to AXIS’s claims occurred in this district,” because
17     “AXIS’s allegation that Northrop’s insurance policies were improperly eroded
18     concerns AXIS’s 2006 policy, which was issued in California”).
19           Second, and relatedly, the subject matter of this litigation is not substantially
20     connected to this district. While ACE vaguely suggests that some of the “allegedly
21     unlawful conduct for which [McKesson] seeks insurance coverage allegedly
22     occurred in Orange County,” Compl. ¶ 21, ACE fails to identify any particular or
23     compelling factual connection to this district and fails to explain why this district is
24     the proper venue when McKesson “ha[s] significant operations throughout the state
25     of California . . . .” Id. ¶ 2 (emphasis added). Importantly, McKesson is not a
26     defendant in any underlying opioid litigation in Orange County. By contrast, and as
27     ACE is aware, McKesson is a defendant in City and County of San Francisco v.
28                                      15
                 DEFENDANT MCKESSON CORPORATION’S NOTICE OF MOTION
                  AND MOTION TO TRANSFER VENUE / Case No: 8:20-cv-02268
     Case 8:20-cv-02268-DOC-DFM Document 2 Filed 12/02/20 Page 22 of 24 Page ID #:989



 1     Purdue Pharma et al., No. 3:18-CV-07591-CRB (N.D. Cal.), which is currently
 2     being litigated in the Northern District of California. Nor does ACE explain how
 3     any ties McKesson has to Orange County would be sufficient to outweigh the
 4     connection between this case and San Francisco, where McKesson was previously
 5     headquartered and where the disputed insurance policies were issued.
 6           Third, as ACE does not dispute, none of the parties reside in the Central
 7     District of California. Compl. ¶¶ 15-16. By contrast, McKesson’s headquarters
 8     were located in the Northern District of California during the period when the
 9     policies were negotiated, executed, and delivered.
10           Fourth, ACE identifies no interest that this district has in this litigation.
11     Although this district may have a general interest in the resolution of the underlying
12     opioid litigation for which McKesson seeks coverage, that interest is not unique to
13     the Central District of California because McKesson’s pharmaceutical distributions
14     did not “primarily” occur here. Pfeiffer, 530 F. Supp. 2d at 1124 (“Although the
15     district certainly has an interest in enforcement of the securities law, the operative
16     facts of this action did not primarily occur in the district.”).
17           Far from bearing any connection to the causes of action or the parties in this
18     lawsuit, ACE’s choice of forum instead reflects a transparent attempt to avoid
19     litigating in the Northern District of California, where the First Filed Action was
20     brought, and deserves no deference. Moreover, to the extent that ACE can allege
21     any interest in litigating in this district, it cannot outweigh the “determinative”
22     significance of the interest of justice, of which judicial economy “is the most
23     important factor of all . . . .” AXIS Reins. Co., 2018 WL 3326670, at *4-5. Here,
24     the preservation of judicial economy and the broader interest of justice require
25     transfer so that this case can be consolidated with the First Filed Action in the
26     Northern District of California.
27

28                                      16
                 DEFENDANT MCKESSON CORPORATION’S NOTICE OF MOTION
                  AND MOTION TO TRANSFER VENUE / Case No: 8:20-cv-02268
     Case 8:20-cv-02268-DOC-DFM Document 2 Filed 12/02/20 Page 23 of 24 Page ID #:990



 1     III.   CONCLUSION
 2            For these reasons, McKesson respectfully requests that this action be
 3     transferred to the United States District Court for the Northern District of California.
 4

 5      Dated: December 2, 2020             COVINGTON & BURLING, LLP
 6
                                            By: /s/ Nathan E. Shafroth
 7                                          Nathan E. Shafroth
 8                                          COVINGTON & BURLING LLP
                                            Salesforce Tower, 415 Mission Street
 9                                          San Francisco, CA 94105-2533
10                                          Telephone: + 1 (415) 591-6000
                                            Facsimile: + 1 (415) 591-6091
11                                          nshafroth@cov.com
12
                                            Anna Engh (pro hac vice forthcoming)
13                                          COVINGTON & BURLING LLP
14                                          One CityCenter, 850 Tenth Street, N.W.
                                            Washington, D.C. 20001
15                                          Telephone: + 1 (202) 662-6000
16                                          Facsimile: + 1 (202) 662-6291
                                            aengh@cov.com
17

18
                                            David Luttinger (pro hac vice forthcoming)
                                            Cléa P.M. Liquard (pro hac vice forthcoming)
19                                          COVINGTON & BURLING LLP
20
                                            The New York Times Building, 620 Eighth
                                            Avenue
21                                          New York, New York 10018
22                                          Telephone: + 1 (212) 841-1000
                                            Facsimile: + 1 (212) 841-1010
23                                          dluttinger@cov.com; cliquard@cov.com
24
                                            Attorneys for Defendant Insured McKesson
25                                          Corporation
26

27

28                                      17
                 DEFENDANT MCKESSON CORPORATION’S NOTICE OF MOTION
                  AND MOTION TO TRANSFER VENUE / Case No: 8:20-cv-02268
     Case 8:20-cv-02268-DOC-DFM Document 2 Filed 12/02/20 Page 24 of 24 Page ID #:991



 1                               CERTIFICATE OF SERVICE
 2           I hereby certify that on December 2, 2020, I electronically filed the foregoing
 3     Notice of Motion and Motion to Transfer Venue with the Clerk of the Court using
 4     the CM/ECF system, which will send notification of such filing to the attorneys of
 5     record at their e-mail addresses on file with the Court.
 6

 7                                                   By: /s/ Nathan E. Shafroth_____
 8                                                          Nathan E. Shafroth

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                      18
                 DEFENDANT MCKESSON CORPORATION’S NOTICE OF MOTION
                  AND MOTION TO TRANSFER VENUE / Case No: 8:20-cv-02268
